Citation Nr: 1712684	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  97-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for postoperative residuals of the right knee with degenerative joint disease prior to January 6, 1999 and from April 1, 1999 to December 11, 2011.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to October 1992.

This appeal initially came to the Board of Veterans' Appeals (Board) from a June 1996 rating decision, which granted an increased 20 percent rating of residuals of a right knee surgical procedure effective February 26, 1996.

In a March 2015 rating decision, the RO granted an increased 60 percent rating of the right knee degenerative joint disease, status post total knee replacement, effective June 1, 2013.  In August 2003, the RO granted a temporary total rating for the right knee disability, effective from January 6, 1999 to March 1, 1999 for convalescence from right knee surgery.  In October 2006 the RO granted an extension of the temporary total rating to April 1, 1999, and a 20 percent rating thereafter.  In March 2012, the RO granted a temporary total rating for convalescence following surgery for a total right knee replacement, effective December 12, 2011 to January 31, 2013.

In February 2016, the Board denied the Veteran's claim for a rating in excess of 20 percent for postoperative residuals of the right knee with degenerative joint disease prior to January 6, 1999 and from April 1, 1999 to December 11, 2011.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In December 2016, the Court vacated the Board decision with respect to the above listed issue and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR). 

The Veteran testified before the Board by a videoconference hearing in November 2007.  The Acting Veterans Law Judge who presided over that hearing is no longer employed by the Board.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2017 correspondence the Veteran's new representative as of May 2016 requested that the Veteran be scheduled for a Board hearing by videoconference.  Videoconference hearings are scheduled by the RO, therefore a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board via videoconference.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




